Citation Nr: 0433318	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including hypertension.

2.  Entitlement to an initial increased evaluation for low 
back strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from February 
2002.  

During the course of the appeal, the RO, in a May 2003 rating 
decision, granted service connection for low back strain, 
evaluated as 10 percent disabling from June 28, 2001, date of 
receipt of claim.  The veteran filed a timely appeal.  

The issue of entitlement to an initial increased evaluation 
for low back strain, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The presence of an identifiable underlying cardiovascular 
disease process, including hypertension, was not objectively 
demonstrated on cardiovascular examinations in active service 
or on physical examination for separation from active duty.

2.  The competent medical evidence fails to demonstrate an 
etiological link or nexus between any current cardiovascular 
disease process, including hypertension, as first 
demonstrated many years postservice, and any incident of 
active duty.


CONCLUSION OF LAW

A cardiovascular disease process, including hypertension was 
not incurred in or aggravated by active service; nor may be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include a July 1974 
enlistment physical examination report reflecting a normal 
cardiovascular evaluation.  Blood pressure was 136/78.  Chest 
x-ray was negative.  The veteran denied any pertinent 
cardiovascular symptoms.  His complaints of chest pain in 
service were considered of musculoskeletal origin and most 
likely diagnostic of costochondritis.  An isolated elevated 
blood pressure reading of 122/90, in January 1976, was not 
associated with any identifiable underlying cardiovascular 
disease process, including hypertension.  

In July 1976, the veteran underwent a special cardiology 
examination due to a suspected systolic ejection murmur.  
However, no murmur was found on cardiology examination.  
Blood pressure was 136/80.  Following a comprehensive 
cardiology examination the impression was normal cardiac 
examination.  A followup evaluation in August 1976 showed 
normal heart findings with no evidence of murmurs, thrills or 
rubs.  Blood pressure was 100/72.  A chest x-ray showed no 
cardiac enlargement.  

A June 1978 physical examination report for separation from 
active duty shows a normal cardiovascular examination.  Blood 
pressure was 126/76.  Chest x-ray was negative.  The 
physician's summary of defects and diagnoses in service was 
silent for hypertensive cardiovascular disease.  The veteran 
denied any pertinent cardiovascular symptoms.  

A February 1991 private hospital discharge summary shows the 
veteran was treated for chest pain of unknown etiology and a 
secondary diagnosis of hypertension.  It was noted that he 
initially presented with a 2 to 3 hour history of chest pain 
and heart palpitations which began approximately one hour 
after dinner that evening.  He stated that the pain was not 
in association with exertion and he gave no history of prior 
cardiac complaints.  

A physical examination on hospital admission was considered 
normal except for chest pain and an electrocardiogram showing 
frequent ectopy.  It was felt at that time that since he had 
abnormal enzymes as well as chest pain that he should be 
admitted.  A followup examination the next morning showed no 
chest pain and great improvement in his condition.  A 
diagnostic workup showed no evidence of myocardial injury.  
Isoenzyme pattern was nonspecific.  He was placed on beta 
blockers and Lopressor.  

A November 2000 VA medical record shows the veteran was seen 
for heart problems.  He reported a medical history suggestive 
of angina and probable coronary artery disease.

In February 2001, cardiac catheterization was undertaken at a 
VA medical Center (MC).  

A July 2001 VA cardiology evaluation was normal with no 
evidence of gallops, rubs or murmurs detected.  It was noted 
that cardiac catheterization results revealed the veteran's 
coronaries were normal and that the results of the thallium 
should be interpreted as a false positive.  



In August 2002, the veteran attended a hearing before a 
Decision Review Officer at the RO.  The hearing transcript is 
on file.  He essentially noted the onset and treatment of 
heart problems in service.  

A June 2003 VA EKG report noted mild posterolateral 
reversible defect and moderate fixed anterior wall defect.  

A December 2003 private physical examination report from 
J.L.H., M.D., shows the veteran was in no acute distress.  
Blood pressure was 118/80.  The veteran had a family history 
of coronary artery disease.  He complained of "shimmering" 
in his chest.  He had episodes where his heart hurt, with a 
pressing sensation.  His neck tightened and he experienced 
left shoulder discomfort.  It was noted as history that he 
had chest pain and that a heart murmur was discovered in the 
military.

It was indicated that a recent echocardiogram revealed no 
significant valvular disease.  The veteran had normal 
exercise tolerance.  It was noted that the veteran requested 
a diagnosis.  It was noted that current tests in the office 
consisting of an EKG showed sinus rhythm at a rate of 93 
beats per minute and nonspecific ST-T wave changes.  
Echocardiogram showed EF 60%, mild concentric LVH, enlarged 
left atrium (44mm) and trace MR.  A blood pressure reading of 
118/80 was noted.  The private physician noted scheduling the 
veteran for a thallium study.  

A January 2004 followup medical report from J.L.H., M.D., 
showed that additional testing for episodes of chest 
discomfort all showed sinus rhythm, no PACs or PVCs.  
Reportedly, the veteran underwent a nuclear medicine study 
which showed an EF of 45% as well as some ischemia.  It was 
noted that a cardiac catheterization in January 2004 revealed 
no significant epicardial disease.  The veteran had normal 
left ventricular systolic contractions.  He was also noted to 
have normal left heart hemodynamics.  A blood pressure 
reading of 124/90 was noted.  The private physician opined 
that the veteran's symptoms were of noncardiac origin.  He 
suggested that the veteran undergo a gastrointestinal 
evaluation.  

In March 2004, the veteran attended a hearing before a 
Decision Review Officer at the RO.  The hearing transcript is 
on file.  He related the onset of heart problems to active 
service.  


Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, alternatively, either or both of the second 
and third elements can be satisfied under 38 C.F.R. § 
3.303(b), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 65 (1995) (citing Savage v. Gober, 10 
Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the disorder is cardiovascular disease, incuding 
hypertension, service connection may be granted if manifested 
to a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The term "hypertension" refers to persistently high arterial 
blood pressure. Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2004).

The veteran did not have any combat service.  Therefore 
consideration of U.S.C.A.  § 1154(b) and the holding in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) is not 
applicable.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant' s possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g)  
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2001, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issue of entitlement to 
service connection for hypertensive cardiovascular disease on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  The veteran was essentially notified to submit all 
pertinent evidence in his possession.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision in February 
2002 was made after November 9, 2000, the date the VCAA was 
enacted.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Complete compliance of VCAA notice to the appellant 
was given prior to the initial RO adjudication of the claim 
in February 2002.  The content of the notice fully complied 
with the requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the present case, VA has obtained all indicated 
service and post-service medical records, and there is no 
indication of further medical records that are not presently 
included in the claims file.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the Board notes that the veteran's service 
medical records, including cardiology evaluations are silent 
for any objectively demonstrated identifiable cardiovascular 
disease process, including hypertension.  As addressed below, 
the veteran has provided no competent evidence that he has 
cardiovascular disease, including hypertension which is 
associated with active service.  Absent such evidence, the 
Board has no obligation to provide a medical examination.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
As such, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim and that the requirements of the 
VCAA have been met.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

In this case, a comprehensive review of the record shows that 
competent medical evidence demonstrates that there is no 
nexus or etiologic link between any current cardiovascular 
disease process, including hypertension, as first 
demonstrated many years following separation from the service 
and any incident of active duty.  

Specifically, the Board notes that the isolated elevated 
blood pressure reading of 122/90, and complaints of chest 
pain noted in active service were not associated with any 
objectively demonstrated underlying identifiable 
cardiovascular disease process, including hypertension on 
cardiovascular evaluations in service.  The veteran's chest 
pain was of non cardiac origin.  Also, the suspected heart 
murmur in service was not confirmed clinically on cardiac 
evaluations in service.  Significantly, the cardiac 
evaluations in service were considered normal.  Chest x-rays 
were negative for heart disease.  On physical examination in 
June 1978, for purposes of separation from active duty, a 
cardiovascular evaluation was normal.  Also, the veteran's 
blood pressure was normal at 126/76.  A chest x-ray was 
negative.

Importantly, the pertinent postservice medical records are 
silent for any evidence of a cardiovascular disease process, 
including hypertension, until approximately the 1990's, many 
years following separation from active duty.  The Board notes 
that the postservice cardiac catheterization workups in 2001 
and 2004 were silent for coronary artery disease process.  

Following a longitudinal review of the claims file, the Board 
notes that the record is without any probative competent 
medical evidence demonstrating an etiologic link or nexus 
between any present cardiovascular disease process, including 
hypertension and the veteran's active duty.  

Significantly, the Board must point out that the record does 
not include a competent medical opinion favorable to the 
veteran's claim based on a review of the claims file.  

While the medical record notes the veteran's reported history 
of cardiovascular disease manifested by a heart mumur in 
service, the Board points out that a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Also, the veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking any current cardiovascular disease process, 
including hypertension, with his active service.  The CAVC 
has held that lay assertions of medical causation do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a 
cardiovascular disease process, including hypertension, that 
is linked to active service, on any basis.  In fact, the 
medical record shows that the veteran's current complaints 
are considered to be of noncardiac origin.  He was recently 
referred for a gastrointestinal workup.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cardiovascular disease, 
including hypertension.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990). 


ORDER

Entitlement to service connection for cardiovascular disease, 
including hypertension, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See  The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.  

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The issue of entitlement to an 
initial increased evaluation for low back strain must be 
remanded for compliance of VCAA notification requirements. 

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)). 

Importantly, the Board recognizes that the issue of 
entitlement to an initial increased evaluation for low back 
strain on appeal remains unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

While this appeal was pending, changes were made to the VA 
rating schedule for evaluating disabilities of the spine 
under a general rating formula effective September 26, 2003.  
Such amendments to the rating schedular criteria may affect 
the related claim of entitlement to an increased evaluation 
for low back strain.

The veteran should be afforded a comprehensive VA orthopedic 
examination by a specialist in orthopedic surgery in order to 
determine the current extent and degree of severity of low 
back strain correlated to the pertinent old and new rating 
criteria for the spine effective September 26, 2003.  Massey 
v. Brown, 7 Vet. App. 204 (1994)

The CAVC has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim of entitlement to 
an initial increased evaluation for low 
back strain to establish legal 
entitlement to VA benefits and inform him 
of whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should be requested to submit 
any relevant evidence in his possession 
for review in connection with his claim 
for an initial increased rating for low 
back strain on appeal.  A record of his 
notification must be incorporated into 
the claims file.

Any necessary development brought about 
by the veteran's response should then 
conducted.

Regardless of the veteran's response, all 
outstanding pertinent VA treatment 
reports should be obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  If any of the relevant records sought 
are unobtainable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, as well as 
any further action to be taken with 
respect to the claim.  

4.  The veteran should be accorded a 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his low back 
strain.  The claims file, copies of the 
previous and amended criteria for rating 
disabilities of the spine effective 
September 26, 2003, copies of the 
criteria under 38 C.F.R. § 4.40, 4.45, 
4.59, and a separate copy of this Remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted. 

For purposes of evaluating the veteran's 
service-connected low back strain, all 
objective findings and symptoms must be 
correlated to the old and new rating 
criteria for evaluating the spine.  For 
purposes of evaluating the veteran's 
spine under the old rating criteria, the 
examiner must address the criteria of 
38 C.F.R. §§  4.40, 4.45, 4.59.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and any expressed opinion should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above the veteran's claim of 
entitlement to an initial increased 
evaluation for low back strain should be 
readjudicated in accordance with the 
previous and amended criteria for rating 
disabilities of the spine effective 
September 26, 2003.  Consideration of the 
applicability of the provisions of 38 
C.F.R. § 3.321(b)(1) (2004) and the 
CAVC's holding in Fenderson v. West, 12 
Vet. App. 119 (1999), should be 
documented. 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and representative 
should be issued a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation.  38 C.F.R. § 3.655 (2004).  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



